Dear Mayor Fontenot:
Your request for an Attorney General's Opinion has been forwarded to me for research and reply.  Specifically, you ask if it is permissible for the Simmesport Volunteer Fire Department to be assisted by firemen and equipment from other fire departments in shuttling water during fire insurance rating activities?
According to LSA-R.S. 22:1405(A), every insurance company which is authorized to write fire insurance in the state of Louisiana shall adhere to the rates promulgated by the Property Insurance Association of Louisiana (PIAL) and approved by the Louisiana Insurance Rating Commission.
Among the powers and duties of the PIAL is to inspect or cause to be inspected every risk rated for property damage insurance and to make a written survey of each risk and to make rates on fire and extended coverage.  As such, the PIAL has the power and duty to rate the Simmesport Volunteer Fire Department.
This office has contacted several individuals to inquire about whether fire departments are allowed to share responsibility for shuttling water in the event of a fire; all answered that this is acceptable.  Terry Lisotta, Director of the PIAL, Blaine Rabe, who also works at the PIAL, Charles Riddle, Avoyelles Parish District Attorney and Donald Milligan, Avoyelles Parish 911 Director, all confirmed that sharing equipment and personnel between fire departments is allowed.  Each referred to a Mutual Aid Agreement in which most of the fire departments in Avoyelles Parish agree to assist the others in the event they are needed.  This agreement is in effect at this time and has been in effect for a number of years.
James T. Fontenot, Mayor
In summary, we find no law which prohibits the Simmesport Volunteer Fire Department from using equipment and personnel from other fire departments to shuttle water during fire insurance rating activities if Mutual Aid Agreements are in effect.
We trust your question has been sufficiently answered.  However, if you should need anything further, do not hesitate to contact this office.
Very truly yours,
CHARLES C. FOTI, JR.
ATTORNEY GENERAL
BY:_____________________________
FRANCES J. PITMAN
ASSISTANT ATTORNEY GENERAL
CCF, Jr.:FJP:sc